Case 4:19-cv-04018-SOH Document 86               Filed 07/10/20 Page 1 of 17 PageID #: 793



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

SAMANTHA EDWARDS, Individually, and as
SPECIAL ADMINISTRATRIX of the ESTATE
of WILLIAM BOBBY WRAY EDWARDS, Deceased,
and ARLEIGH GRAYCE EDWARDS, Deceased; and as
PARENT and NEXT FRIEND for Peyton Hale, a Minor                                      PLAINTIFF


v.                                   Case No. 4:19-cv-4018


ERIC JAMES CORNELL THOMAS
and MCELROY TRUCK LINES, INC.                                                    DEFENDANTS

                                            ORDER

       Before the Court is Plaintiff’s Motion for Partial Summary Judgment With Respect to

Comparative Fault and Non-Party Fault Related to Child Safety Restraint Nonuse. (ECF No. 60).

Defendants have responded. (ECF No. 73). Plaintiff has replied. (ECF No. 76). The Court finds

the matter ripe for consideration.

                                      I. BACKGROUND

       This case arises from an automobile collision that occurred on August 2, 2018. Defendant

Eric James Cornell Thomas (“Thomas”) was driving a tractor trailer in the course and scope of his

employment with Defendant McElroy Truck Lines, Inc. (“McElroy”). Thomas drove through a

stop sign and collided with a vehicle driven by William Bobby Wray Edwards (“William”), who

suffered fatal injuries. Arleigh Grayce Edwards (“Arleigh”), a two-year old passenger in the

Edwards vehicle, also suffered fatal injuries and Peyton Hale, a teenage passenger in the Edwards

vehicle, suffered personal injuries. On February 11, 2019, Plaintiff filed this wrongful death and

survival action, asserting separate claims of negligence against Defendants.

       Defendants admitted in their answer that Thomas caused the collision and that McElroy is
Case 4:19-cv-04018-SOH Document 86                  Filed 07/10/20 Page 2 of 17 PageID #: 794



vicariously liable for any injuries caused by Thomas’s negligence. However, Defendants assert

the affirmative defense of apportionment of fault, contending that William failed to place and

maintain Arleigh in a suitable child safety seat or restraint system, which was at least partially the

proximate cause of her death.

        On February 10, 2020, Plaintiff filed the instant motion for partial summary judgment,

arguing that Defendants’ apportionment defense should be barred because Arkansas law prohibits

parties from offering the failure to provide or use a child safety restraint as evidence of comparative

or contributory negligence in civil negligence actions. Defendants oppose the motion.

                                          II. STANDARD

        The standard for summary judgment is well established. A party may seek summary

judgment on a claim, a defense, or “part of [a] claim or defense.” Fed. R. Civ. P. 56(a). When a

party moves for summary judgment, “[t]he court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact, and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); Krenik v. Cnty. of LeSueur, 47 F.3d 953, 957

(8th Cir. 1995). This is a “threshold inquiry of . . . whether there is a need for trial—whether, in

other words, there are genuine factual issues that properly can be resolved only by a finder of fact

because they reasonably may be resolved in favor of either party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 250 (1986). A fact is material only when its resolution affects the outcome of

the case. Id. at 248. A dispute is genuine if the evidence is such that it could cause a reasonable

jury to return a verdict for either party. Id. at 252.

        In deciding a motion for summary judgment, the Court must consider all the evidence and

all reasonable inferences that arise from the evidence in a light most favorable to the nonmoving

party. Nitsche v. CEO of Osage Valley Elec. Co-Op, 446 F.3d 841, 845 (8th Cir. 2006). The

moving party bears the burden of showing that there is no genuine issue of material fact and that
                                                   2
Case 4:19-cv-04018-SOH Document 86                 Filed 07/10/20 Page 3 of 17 PageID #: 795



it is entitled to judgment as a matter of law. See Enter. Bank v. Magna Bank, 92 F.3d 743, 747

(8th Cir. 1996). The nonmoving party must then demonstrate the existence of specific facts in the

record that create a genuine issue for trial. Krenik, 47 F.3d at 957. However, a party opposing a

properly supported summary judgment motion “may not rest upon mere allegations or denials . . .

but must set forth specific facts showing that there is a genuine issue for trial.” Anderson, 477

U.S. at 256.

                                        III. DISCUSSION

       As a preliminary matter, the Court must first address the parties’ statements of facts to

determine whether the instant summary judgment motion is properly supported.                Then, if

necessary, the Court will discuss the statutory framework underlying the instant motion and turn

to the merits of the instant motion.

       A. Parties’ Statements of Facts

       An initial question arises as to whether the instant motion is properly supported by cites to

the record. As stated above, a party seeking summary judgment must show that there is no genuine

issue of material fact and that it is entitled to judgment as a matter of law. Enter. Bank, 92 F.3d at

747. The movant establishes that a fact cannot be genuinely disputed by “citing to particular parts

of materials in the record.” Fed. R. Civ. P. 56(c)(1)(A). Failure to cite to record evidence

supporting the movant’s asserted facts is an independent ground for denial of a summary judgment

motion. See Scadden v. Nw. Iowa Hosp. Corp., 747 F. Supp. 2d 1130, 1132 (N.D. Iowa 2010)

(denying a summary judgment motion for failure to support the motion with cites to record

evidence in support of the movant’s asserted facts).

       Although the instant motion concerns a question of law, Plaintiff must nonetheless

establish that the material facts underlying the motion are all undisputed. Plaintiff’s statement of

undisputed facts contains no citations to record evidence, other than various numbered allegations
                                                  3
Case 4:19-cv-04018-SOH Document 86                            Filed 07/10/20 Page 4 of 17 PageID #: 796



made in her complaint and numbered admissions made in Defendants’ answer.

         Generally, admissions in pleadings are binding on the parties unless withdrawn or

amended. Mo. Housing Dev. Comm’n v. Brice, 919 F.2d 1306, 1314 (8th Cir. 1990). Thus, “even

if the post-pleading evidence conflicts with the . . . pleadings, admissions in the pleadings are

binding on the parties and may support summary judgment.” Id. at 1315. Thus, Plaintiff’s

allegations are not by themselves summary judgment evidence. However, Defendants’ admissions

of certain allegations in their answer will suffice as summary judgment evidence. See NuTech

Seed, LLC v. Roup, 212 F. Supp. 3d 783, 787 (S.D. Iowa 2015) (deeming admitted for summary

judgment purposes all allegations that were admitted in the defendant’s answer); Jorgensen v.

Schneider, No. CIV. 10-5021-JLV, 2012 WL 13173045, at *2 (D.S.D. Sept. 27, 2012) (forming

the undisputed material facts from, inter alia, the answer’s admission of certain allegations made

in the complaint).

         Defendants’ answer admits that Thomas negligently caused a collision with the Edwards’

vehicle, and that McElroy is vicariously liable for any injuries caused by Thomas’s negligence.

Defendants’ answer also admits that William and Arleigh died. Thus, Plaintiff’s motion is

accompanied by a supported statement of undisputed facts and, as such, is properly before the

Court for consideration.1 With that settled, the Court will discuss the statutory framework

underlying the instant motion and then move to the merits of the motion.

         B. Relevant Statutory Framework

         Before delving into the parties’ arguments, it would be helpful to discuss the statutory



1
 The only fact relevant to the instant motion that Plaintiff fails to establish is that Arleigh was unrestrained at the time
of the collision. However, Defendants make that assertion in what is styled as their Response to Plaintiff’s Statement
of Facts. Defendants also provide expert deposition testimony that Arleigh was unrestrained at the time of the
accident. Plaintiff’s reply brief does not attempt to controvert that assertion or Defendants’ supporting record
evidence, so to the extent that consideration of this fact is required for purposes of ruling on the instant motion, the
Court considers the fact to be undisputed.
                                                             4
Case 4:19-cv-04018-SOH Document 86                 Filed 07/10/20 Page 5 of 17 PageID #: 797



framework at issue in the instant motion. There is no dispute that the Court, currently sitting in

diversity, must apply the substantive law of Arkansas, the forum state. Erie R.R. Co. v. Tompkins,

304 U.S. 64, 78 (1938). The instant motion concerns various provisions of Arkansas’s Child

Passenger Protection Act (“CPPA”), codified at Ark. Code Ann. § 27-34-101 et seq.

       “[I]n recognition of the problems, including death and serious injury, associated with

unrestrained children in motor vehicles,” the Arkansas legislature passed the CPPA “to encourage

and promote the use of child passenger safety seats.” Ark. Code Ann § 27-34-102. With limited

exceptions that are not applicable here, the CPPA imposes a duty on motor vehicle operators in

Arkansas to protect any child passenger under the age of fifteen by securing and maintaining the

child in a child passenger restraint system that meets applicable federal safety standards. Ark.

Code Ann. § 27-34-104(a). The CPPA requires the use of different restraint systems depending

on the age and weight of the child. Any child less than six years of age and who weighs less than

sixty pounds must “be restrained in a child passenger safety seat properly secured to the vehicle.”

Ark. Code Ann. § 27-34-104(b). Any child who is at least six years old or at least sixty pounds in

weight may instead be buckled in with “a safety belt properly secured to the vehicle.” Ark. Code

Ann. § 27-34-104(c). The CPPA provides that anyone who violates its provisions will, upon

conviction, be subject to fines. Ark. Code Ann. § 27-34-103.

       The CPPA also provides inadmissibility standards for a failure to use a child safety seat.

The CPPA states, in relevant part, that “[t]he failure to provide or use a child passenger safety seat

shall not be considered, under any circumstances, as evidence of comparative or contributory

negligence, nor shall failure be admissible as evidence in the trial of any civil action with regard

to negligence.” Ark. Code Ann. § 27-34-106(a). This provision is the parties’ primary fighting

point in the instant motion.



                                                  5
Case 4:19-cv-04018-SOH Document 86                 Filed 07/10/20 Page 6 of 17 PageID #: 798



       C. Defendants’ Allocation-of-Fault Defense

       As discussed above, Defendants want to argue at trial that William was, at least partially,

the proximate cause of Arleigh’s death because he failed to secure and maintain her in a suitable

child safety seat or restraint system at the time of the collision. Plaintiffs contend that they are

entitled to summary judgment on this defense as a matter of law because section 106(a) of the

CPPA prohibits parties from offering an individual’s failure to provide or use child restraints as

evidence of comparative or contributory negligence in civil negligence cases.

       Defendants disagree, offering two arguments in response. First, they argue that section

106(a) is irrelevant for purposes of the instant motion because it only prohibits them from arguing

that William was negligent for failing to use a child safety seat, while nothing prevents them from

arguing at trial that William was negligent for failing to place Arleigh in some other type of

restraint system. They argue, alternatively, that section 106(a) should be disregarded altogether—

allowing them to argue for apportionment of fault based on William’s failure to restrain Arleigh

in a child safety seat—because section 106(a) violates the separation-of-powers doctrine and

Amendment 80 to the Arkansas Constitution, and as such, is an unconstitutional legislative

incursion into the Arkansas Supreme Court’s rulemaking power. The Court will separately address

these arguments.

               1. Whether Section 106(a) Prohibits Defendants’ Entire Allocation Defense

       Defendants argue that the Court need not address whether section 106(a) is constitutional

because that statute does not foreclose all evidence of failure to secure a child in a safety restraint

system. They state that section 104(a) of the CPPA requires that all children under the age of

fifteen who ride in vehicles must be secured by some type of child restraint system. Ark. Code

Ann. § 27-34-104(a). They seize on the language of section 106(a), which expressly states, “[t]he

failure to provide or use a child passenger safety seat shall not be considered, under any
                                                  6
Case 4:19-cv-04018-SOH Document 86                           Filed 07/10/20 Page 7 of 17 PageID #: 799



circumstances, as evidence of comparative or contributory negligence, nor shall failure be

admissible as evidence in the trial of any civil action with regard to negligence.” Ark. Code Ann.

§ 27-34-106(a) (emphasis added). Defendants contend that section 106(a)’s plain language only

bars evidence of the non-use of a child passenger safety seat, so regardless of whether section

106(a) is constitutional, nothing prohibits them from arguing that William should have secured

Arleigh in another type of restraint system contemplated by section 104(a), such as an ordinary

seatbelt. Plaintiff’s reply brief addresses this argument glancingly, arguing that Defendants have

no proof that Arleigh would have survived the accident had she been seatbelted in, as opposed to

secured in a child safety seat, and that a failure to utilize a seatbelt is inadmissible absent any such

proof.

         As previously discussed above, the Arkansas legislature passed the CPPA “to encourage

and promote the use of child passenger safety seats.” Ark. Code Ann § 27-34-102. To accomplish

this, the CPPA imposes a duty on any motor vehicle operator in Arkansas to secure and maintain

any child passenger under the age of fifteen in a child passenger restraint system that meets

applicable federal safety standards. Ark. Code Ann. § 27-34-104(a). Any child passenger younger

than six years old and who weighs less than sixty pounds must “be restrained in a child passenger

safety seat properly secured to the vehicle.” Ark. Code Ann. § 27-34-104(b). Any child who is at

least six years old or at least sixty pounds in weight may be secured with a seatbelt instead.2 Ark.

Code Ann. § 27-34-104(c).

         Defendants are correct that section 106(a)’s plain language only prohibits the non-use of a

child seat as evidence of comparative or contributory fault. Section 106(a) makes no mention of



2
  As the Court reads it, nothing in section 104(a) prohibits a driver from choosing to use a child safety seat to secure
a child who is at least six years old or at least sixty pounds in weight. Rather, the statute provides only that a seatbelt
“shall be sufficient to meet the requirements of [section 104(a)]” for children who are at least six years old or sixty
pounds in weight. Ark. Code Ann. § 27-34-104(c).
                                                            7
Case 4:19-cv-04018-SOH Document 86                 Filed 07/10/20 Page 8 of 17 PageID #: 800



other restraint systems, like seatbelts. Defendants are also correct that section 104(a) sets out a

duty to secure all child passengers under age fifteen using some form of safety restraint system.

However, section 104(a) cannot be read in isolation. When section 104(a) is read in conjunction

with the remainder of section 104, it becomes clear that 104(a)’s general duty to secure children is

delineated in sections 104(b-c), which provide specific methods of restraint systems that must be

used, depending on the child’s age and weight.

       It is undisputed that Arleigh was two years old at the time of the accident. Thus, unless

her weight exceeded sixty pounds at that time, the CPPA imposed on William a specific duty to

secure Arleigh in a child passenger safety seat. Ark. Code Ann. § 27-34-104(b). If Arleigh

weighed less than sixty pounds, securing her with any restraint system other than a child seat would

violate Arkansas law. To the Court’s knowledge, the parties have not pointed to any record

evidence establishing Arleigh’s weight at the time of the accident. Thus, the Court is without

sufficient information to determine whether section 106(a) completely forecloses Defendants’

apportionment defense because the record does not reflect whether Arleigh’s weight exceeded

sixty pounds at the time of the accident. Thus, a question of fact remains as to that issue and the

Court will deny the instant motion to the extent that it seeks to prevent Defendants from arguing

that William should have secured Arleigh with a seatbelt or some other type of restraint system

other than a child seat.

       However, if subsequent evidence shows that Arleigh weighed less than sixty pounds at the

time of the accident, the Court is unlikely to let Defendants argue at trial for apportionment of fault

pursuant to section 104(a) of the CPPA. To do so would allow a defense that amounts to arguing

that William was negligent because he failed to violate Arkansas law by securing Arleigh in a way

other than what the CPPA expressly mandated for her age and weight. Defendants suggest that

the CPPA implicitly adopts a “some-is-better-than-none” policy instead of requiring strict
                                                  8
Case 4:19-cv-04018-SOH Document 86                          Filed 07/10/20 Page 9 of 17 PageID #: 801



compliance because, if a driver is found to have violated the CPPA, a judge may reduce the

imposed fine for that offense if evidence shows that the driver secured the child in some form of

child passenger restraint system other than what the CPPA requires for the child’s age and weight.

See Ark. Code Ann. § 27-34-103(b). Even so, this does not change the fact that, if Arleigh weighed

less than sixty pounds, William would have violated the CPPA by securing her in any system other

than a child safety seat. The Court is uninclined to allow an apportionment defense that is based

on William’s failure to take an action that would have violated Arkansas law, no matter how it is

couched.

         2. Whether Section 106(a) is Enforceable

         This brings the Court to the question of whether section 106(a) of the CPPA violates the

Arkansas Constitution, and accordingly, whether it may be used to bar Defendants from offering

evidence at trial of William’s failure to secure Arleigh in a child safety seat for purposes of arguing

for comparative fault or contributory negligence.

         Plaintiff argues that section 106(a) clearly prohibits the allocation-of-fault defense that

Defendants want to present. She states that, in Potts v. Benjamin, the Eighth Circuit affirmed an

Arkansas federal district court’s use of section 106(a) to exclude the non-use of a child safety seat

as evidence of comparative or contributory negligence. 882 F.2d 1320, 1324 (8th Cir. 1989). In

Potts, the district court, sitting in diversity, applied section 106(a) to exclude testimony that the

plaintiff had not placed her children in child safety seats prior to a motor vehicle collision. Id.

The defendant later appealed that ruling pursuant to the Erie doctrine,3 arguing that the district

court erred in applying section 106(a) because it was not a substantive rule of the forum state that

the federal court was bound to apply but, rather, was a procedural rule that is not binding in


3
 The Erie doctrine instructs that federal courts sitting in diversity are obliged to apply federal procedural law and the
substantive law of the forum state. Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 416 (1996).
                                                           9
Case 4:19-cv-04018-SOH Document 86                Filed 07/10/20 Page 10 of 17 PageID #: 802



diversity suits. Id. Potts affirmed the lower court’s decision, reasoning that section 106(a) was a

rule of Arkansas substantive law that the district court rightly determined under Erie that it was

obliged to apply in diversity cases. Id. In this case, Plaintiff urges the Court to reach the same

conclusion: that it is bound to apply section 106(a) as a substantive rule of Arkansas law and,

consequently, Defendants’ allocation-of-fault defense should be barred.

       Defendants respond that section 106(a) is an unconstitutional legislative incursion into the

Arkansas Supreme Court’s rulemaking power and, as such, is unenforceable. Defendants contend

that Potts was decided in 1989, when existing Arkansas caselaw held that the Arkansas judiciary

and legislature shared judicial rulemaking authority. See Jackson v. Ozment, 283 Ark. 100, 101-

03, 671 S.W.2d 736, 738 (1984) (holding that the Arkansas Constitution did not give the Arkansas

Supreme Court the exclusive authority to make rules of court procedure). Defendants state that,

since that time, the Arkansas Supreme Court overruled that line of cases and subsequently held

that Amendment 80 to the Arkansas Constitution gives the Arkansas Supreme Court the exclusive

power to set rules of pleading, practice, and procedure for Arkansas state courts, and that both

direct and indirect intrusions into that domain by the state legislature are unconstitutional. Johnson

v. Rockwell Automation, Inc., 2009 Ark. 241, at 8, 308 S.W.3d 135, 141. Defendants conclude

that section 106(a) of the CPPA offends the principal of separation of powers and intrudes into the

judicial rulemaking domain by limiting what is admissible evidence, and as such, it is

unconstitutional and cannot be applied by the Court here. Although Defendants do not formally

move the Court to declare section 106(a) unconstitutional, they are clearly challenging the

constitutionality of the statute. They repeatedly refer to section 106(a) as unconstitutional and ask

the Court to disregard the statute on that basis. Thus, as the Court reads the parties’ briefing, a

ruling in Defendants’ favor on this issue would necessitate a finding that section 106(a) is indeed



                                                 10
Case 4:19-cv-04018-SOH Document 86                       Filed 07/10/20 Page 11 of 17 PageID #: 803



unconstitutional.4

         In reply, Plaintiff argues that notwithstanding Amendment 80, section 106(a) is still a rule

of substantive law pursuant to the Eighth Circuit’s Potts opinion, and thus, section 106(a) is not a

legislative incursion into the judiciary’s rulemaking domain over the state court rules of pleading,

practice, and procedure. Plaintiff argues that section 106(a) does not limit the admissibility of

evidence but, rather, establishes that the failure to use a child safety seat is, as a matter of

substantive law, not negligence, so such a failure cannot be offered as evidence for purposes of

contributory negligence or comparative fault. Plaintiff also argues that the Eighth Circuit’s Potts

opinion is still controlling because the Erie analysis conducted in that case is the same analysis

undertaken to determine whether a law violates Amendment 80.

         The Court agrees with the parties that, following the adoption of Amendment 80 to the

Arkansas Constitution, a clear separation-of-powers demarcation exists, limiting the power of the

legislature. The Arkansas Supreme Court now has the exclusive power and duty to enact rules of

pleading, practice, and procedure, and the legislature cannot encroach on that by enacting

“procedural” rules. Johnson, 2009 Ark. 241, at 8, 308 S.W.3d 135, 141; see also Ark. Const. art.

4, § 2 (“No person or collection of persons, being of one of these [branches of government], shall

exercise any power belonging to either of the others, except in the instances hereinafter expressly

directed or permitted.”). Thus, the question becomes whether section 106(a) is a substantive or

procedural rule of law.

         Law is substantive when it is “[t]he part of the law that creates, defines, and regulates the

rights, duties, and powers of the parties.” Johnson, 2009 Ark. 241, at 8, 308 S.W.3d at 141

Procedural law is defined as “[t]he rules that prescribe the steps for having a right or duty judicially


4
 The Court sees no other basis for ignoring an otherwise valid and applicable statute, which is the result Defendants
seek here.
                                                         11
Case 4:19-cv-04018-SOH Document 86                Filed 07/10/20 Page 12 of 17 PageID #: 804



enforced, as opposed to the law that defines the specific rights or duties themselves.” Summerville

v. Thrower, 369 Ark. 231, 237, 253 S.W.3d 415, 420 (2007) (citing Black’s Law Dictionary 1221

(7th ed. 1999)). It is undisputed that in Arkansas, rules of evidence are “rules of pleading, practice

and procedure.” Johnson, 2009 Ark. 241, at 10, 308 S.W.3d at 142. Accordingly, if a statute

establishes a rule of evidence, it violates the separation-of-powers doctrine and is unconstitutional.

Mendoza v. WIS Int’l, Inc., 2016 Ark. 157, 5, 490 S.W.3d 298, 301 (2016).

       Defendants argue that section 106(a) is procedural because it establishes that the failure to

provide or use a child safety seat cannot be admitted into evidence at trial for purposes of arguing

for contributory negligence or comparative fault, or admitted into evidence at all in a civil trial

with regard to negligence. Plaintiffs argue that the statute is substantive and cite primarily to two

cases in support of their position: the Potts opinion, and Mendoza v. WIS Int’l, Inc., a case in

which the Arkansas Supreme Court determined that Ark. Code Ann. § 27-37-703 violated

Amendment 80 to the Arkansas Constitution by limiting the admissibility of the non-use of

seatbelts as evidence in civil actions. Id. at 9, 490 S.W.3d at 303. The Court has carefully reviewed

both cases and is not persuaded that either supports Plaintiff’s position.

       In Potts, the Eighth Circuit conducted an Erie analysis to determine that section 106(a) was

properly applied by a federal court sitting in diversity to exclude evidence of the nonuse of a child

safety restraint system. 882 F.2d at 1324. The Eighth Circuit relied on no Arkansas caselaw to

form this conclusion and appeared to instead make an Erie-educated guess that the statute is a

substantive rule of law. See id. (“[Section 106(a)] seems to us to be a classic example of the type

of substantive rule of law binding upon a federal court in a diversity case.”).

       The parties dispute whether the terms “substantive” and “procedural,” as used in Potts’

Erie analysis, hold the same meaning as those same terms as they are used in a separation-of-

powers analysis for purposes of Amendment 80 to the Arkansas Constitution. Plaintiff argues that
                                                 12
Case 4:19-cv-04018-SOH Document 86                         Filed 07/10/20 Page 13 of 17 PageID #: 805



there is no distinction and that “substantive” means substantive, regardless of whether the analysis

was performed under Erie or the separation-of-powers doctrine. Defendants argue that an Erie

analysis is different from a separation-of-powers analysis, so Potts cannot be read to definitively

establish that section 106(a) is “substantive” for purposes of a separation-of-powers analysis

because, under that analysis, any statute that conflicts with or alters the court’s procedural rules is

unconstitutional. See Johnson, 2009 Ark., at 8, 308 S.W.3d at 141. However, neither party cites

Arkansas state precedent speaking directly on the issue.

         The Court does not find Mendoza to be determinative of the issue, either. As stated above,

Mendoza decided whether a separate statute, Ark. Code Ann. § 27-37-703, violated Amendment

80 to the Arkansas Constitution by limiting the admissibility of a party’s non-use of a seatbelt as

evidence in civil actions. Mendoza, 2016 Ark. at 9, 490 S.W.3d at 303. The Mendoza plaintiff

argued that the statute was constitutional because it was a substantive rule of law, and the plaintiff

relied heavily on Potts as analogous caselaw.5 Id. The Arkansas Supreme Court rejected that

argument, finding that Ark. Code Ann. § 27-37-703 was a legislative attempt to dictate court

procedure, and thus, was unconstitutional. Id. at 9-10, 490 S.W.3d at 303-04.

         Plaintiff states that Mendoza distinguished the language of Ark. Code Ann. § 27-37-703

from that of Ark. Code Ann. § 27-34-106(a). Plaintiff contends that Mendoza explained that Ark.

Code Ann. § 27-37-703 is a statement of procedural law and that Ark. Code Ann. § 27-34-106(a)

is a statement of substantive law because of the difference in wording between the two statutes.

         The Court disagrees with that assessment. The plaintiff in Mendoza relied heavily on the

Eighth Circuit’s Potts opinion, so the Arkansas Supreme Court addressed the opinion briefly,


5
  The plaintiff also argued alternatively that Arkansas Rule of Evidence 402 specifically empowers the state legislature
to determine the relevance of evidence by statute and that the legislature properly exercised that power when enacting
the statute at issue. Id. at 7, 409 S.W.3d at 302. The Arkansas Supreme Court rejected that argument, holding that the
legislature could not encroach on the judiciary’s exclusive rulemaking authority by, even indirectly, determining the
relevancy of evidence in court proceedings. Id. at 9, 409 S.W.3d at 303.
                                                          13
Case 4:19-cv-04018-SOH Document 86                     Filed 07/10/20 Page 14 of 17 PageID #: 806



mentioning that Potts found “that section 27-34-106 established a rule of substantive law.”

Mendoza, 2016 Ark. 157 at 6, 490 S.W.3d at 302. However, the Arkansas Supreme Court

expressed no opinion on Potts’ holding regarding section 106(a) and did not formally adopt or

otherwise recognize Potts’ holding as law. Plaintiff is correct that Mendoza took the time to

distinguish the language of Ark. Code Ann. § 27-37-703 from that of Ark. Code Ann. § 27-34-

106(a).6 See id. at 7, 490 S.W.3d at 302. However, Mendoza did not explain the purpose of that

analysis and did not appear to base its holding on the difference between the two statutes. Thus,

the Court is not convinced that Mendoza’s discussion of section 106(a) is anything other than dicta.

        This brings the Court to the issue at hand, for which there seems to be no clear answer

found in Arkansas precedent. If a federal court sitting in diversity is confronted with an unresolved

issue of state law, it has two options: (1) it may make an “Erie-educated guess” as to how the

forum state’s highest court would rule on the issue or (2) it may certify the question to the state’s

highest court for resolution. Blankenship v. USA Truck, Inc., 601 F.3d 852, 856 (8th Cir. 2010).

Neither side has provided the Court with on-point Arkansas caselaw analyzing whether section

106(a) runs afoul of the separation-of-powers doctrine and Amendment 80 to the Arkansas

Constitution. Rather than make an Erie-educated guess, the Court believes for the following

reasons that the best course of action is to certify a question to the Arkansas Supreme Court and

allow it the opportunity to definitively resolve the issue.

        The Court may certify a question to the Arkansas Supreme Court on its own motion or on

motion of the parties before it. Ark. Sup. Ct. & Ct. App. R. 6-8(b). Whether to certify a question

is within the Court’s sound discretion. Allstate Ins. Co. v. Steele, 74 F.3d 878, 881 (8th Cir. 1996).



6
 In short, the Arkansas Supreme Court noted that Ark. Code Ann. § 27-37-703 originally read almost identically to
Ark. Code Ann. § 27-34-106(a) but in 1995, “the language ‘shall not be considered under any circumstances as
evidence of comparative or contributory negligence’ and ‘with regard to negligence’ was removed” from section 27-
37-703. Mendoza, 2016 Ark. 157 at 7, 490 S.W.3d at 302.
                                                       14
Case 4:19-cv-04018-SOH Document 86                 Filed 07/10/20 Page 15 of 17 PageID #: 807



The key factor is whether the Court is “genuinely uncertain about a question of state law.” Johnson

v. John Deere Co., a Div. of Deer & Co., 935 F.2d 151, 153 (8th Cir. 1991). Absent a close

question of state law or a lack of state guidance, the Court should determine all the issues before

it. Perkins v. Clark Equip. Co., 823 F.2d 207, 209 (8th Cir. 1987). “While judgment and restraint

are to be used in deciding whether to certify a question, when the state law is in doubt and touches

on public policy concerns that are of particular interest to state law, it is in the best administration

of justice to seek further guidance from state courts.” Adams v. Cameron Mut. Ins. Co., No. 2:12-

cv-02173-PKH, 2013 WL 1876660, at *2 (W.D. Ark. May 3, 2013) (citing Lickteig v. Kolar, 2009

U.S. App. LEXIS 29111 at *9 (8th Cir. Sept. 17, 2009)).

       The Arkansas Supreme Court has the power to hear questions of law certified to it by a

federal court when there is no controlling precedent. Ark. Sup. Ct. & Ct. App. R. 6-8(a)(1). The

Arkansas Supreme Court has recognized several benefits of this certification process, which:

       (i) allows federal courts to avoid mischaracterizing state law (thereby avoiding a
       misstatement that might produce an injustice in the particular case and potentially
       mislead other federal and state courts until the state supreme court finally, in other
       litigation, corrects the error); (ii) strengthens the primacy of the state supreme court
       in interpreting state law by giving it the first opportunity to conclusively decide an
       issue; (iii) avoids conflicts between federal and state courts, and forestalls needless
       litigation; and (iv) protects the sovereignty of state courts.

Longview Prod. Co. v. Dubberly, 352 Ark. 207, 209, 99 S.W.3d 427, 428 (2003) (quoting Los

Angeles All. for Survival v. City of Los Angeles, 993 P.2d 334, 338 (Cal. 2000)).

       The Arkansas Supreme Court will only accept a certified question when the question of

law may be determinative of issues pending before the certifying court, all facts material to the

question of law are undisputed, and there are special and important reasons to accept the

certification. Id. at 210, 99 S.W.3d at 429. “Special and important” reasons include, but are not

limited to: (1) a question of law that is one of first impression and is of such substantial public

importance as to require a prompt and definitive resolution by the Arkansas Supreme Court; (2) a
                                                  15
Case 4:19-cv-04018-SOH Document 86                          Filed 07/10/20 Page 16 of 17 PageID #: 808



question of law on which there are conflicting decisions in the courts; (3) a question of law

concerning an unsettled issue of the constitutionality or construction of an Arkansas statute. Id.

         The Court believes that those requirements are satisfied in this instance. As discussed

above, the Court is faced with a close question of state law that lacks any on-point, controlling

Arkansas precedent.7 Resolution of the question of law would be determinative of the issue

currently pending before this Court. The facts material to the question of law are few and, as

discussed earlier in this opinion, are undisputed. The question concerns an unsettled issue

regarding the constitutionality of an Arkansas statute, so special and important reasons justify

certification of the question. This is doubly so because the Arkansas statute in question arguably

intrudes on the Arkansas Supreme Court’s exclusive state-court rulemaking power as set out in the

Arkansas Constitution. Thus, the Court finds it appropriate to give the Arkansas Supreme Court

the first opportunity to conclusively decide the issue.

         For these reasons, the Court intends to, on its own motion, issue a certifying order.8 “If the

parties cannot agree upon a statement of facts, the certifying court shall determine the relevant

facts and state them as a part of its certification order.” Ark. Sup. Ct. & Ct. App. R. 6-8(c)(2).

The parties will be given until the close of business on July 27, 2020 to confer and provide the

Court with an agreed statement of undisputed facts that are material to the resolution of this issue.


7
  Potts remains the only case cited by the parties to directly analyze section 106(a). However, that analysis does not
square neatly with the analysis required for the current issue. Potts only conducted an Erie analysis and was not asked
to decide whether section 106(a) offended the Arkansas Constitution, likely because when Potts was decided,
Amendment 80 did not yet exist and the Arkansas Supreme Court did not yet have the sole state-court rulemaking
authority in Arkansas. If the Arkansas Supreme Court accepts the certification of this question of law, it might agree
with Plaintiffs’ position and hold that section 106(a) is substantive for purposes of both Erie and separation of powers.
However, for the various policy reasons listed above, the Court believes that decision is best made by the Arkansas
Supreme Court, not this Court.
8
 The Court recognizes the possibility that Plaintiff might take exception to the fact that this will prolong this case.
The Court is cognizant of Plaintiff’s right to have her day in court, but nonetheless finds that the public policy concerns
discussed above justify certification under these circumstances. Moreover, certifying this question will prejudice
Plaintiff less than usual because discovery in this case has been stayed pending the resolution of pending state criminal
charges against Separate Defendant Thomas, so this case cannot proceed further until the criminal matter concludes.
                                                           16
Case 4:19-cv-04018-SOH Document 86               Filed 07/10/20 Page 17 of 17 PageID #: 809



If they do not provide the Court with any such statement of facts by that time, the Court will

determine the relevant facts on its own and include them in the certification order. Id.

                                      IV. CONCLUSION

        For the above-stated reasons, Plaintiff’s motion for partial summary judgment (ECF No.

60) is hereby DENIED.

        The Court intends to, on its own motion, certify a question to the Arkansas Supreme Court

regarding whether, under the facts of this case, Ark. Code Ann. § 27-34-106(a) violates the

separation-of-powers doctrine under article 4, section 2, and Amendment 80, section 3, of the

Arkansas Constitution. The parties are ORDERED to confer and provide the Court with an

agreeable statement of undisputed facts material to the resolution of this question by the close of

business on July 27, 2020. If the parties do not provide the Court with an agreed statement of facts

by that time, the Court will determine the relevant facts on its own and include them in the

certification order.

        IT IS SO ORDERED, this 10th day of July, 2020.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                17
